DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 9, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 10 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to manage programs of a nonprofit organization.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving, from a customer, a service delivery name, a contact identifier, a service identifier, a date, and a quantity of service, wherein the service delivery name is a name of a service delivery instance that represents a service that is delivered to a client, the service identifier identifies a service of which progress is to be followed, the contact identifier identifies a person that is in relation to the service, the date includes a date at which the service is delivered, and the quantity of service is a value that indicates the quantity of service that is delivered at the date;
storing the service delivery name, the contact identifier, the service identifier, the date, and the quantity of service as field values of one or more records of one or more database objects in a program management to form the service delivery instance; and
generating, based at least in part on the service delivery instance, a report related to delivery of services for a non-profit organization.
Claim 10: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a computing device of a customer, datastore (claim(s) 1 and 10), a non-transitory machine-readable storage medium that provides instructions that, if executed by a 
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0026]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-9 and 11-18 add to or further define the abstract idea of claim(s) 1 and 10 with additional steps to a) to receive and store a program identifier, contact identifier, and first date as a program engagement instance, receive a stage value, second date, and third date, and further define program engagement instance and/or and/or b) further define service delivery instance, contact identifier identifies, service identifier, service delivery database object, field values.  These claim(s) do not recite additional elements beyond claim(s) 2-4 and 11-13 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle (US 2016/0117643 A1) in view of Team BHP published June 16, 2010 (reference U on the Notice of References Cited).

Regarding claim 1 and 10, Bittle teaches a computer implemented method in a program management system, the method comprising:
receiving, from a computing device of a customer system, data including a service of which progress is to be followed;
storing the data as field values of one or more records of one or more database objects in a program management datastore to form the service delivery instance; and
generating, based at least in part on the service delivery instance, a report related to data for a non-profit organization [see at least [0033] “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”];
[0010] “Data is stored on the server computer 150 (FIG. 24) and may be downloaded onto the personal computing devices 151-153.”; Fig. 7 and [0017] “The user will then enter the number of hours completed for each organization as appropriate. He will also enter identifying information for each organization.”;


Bittle teaches a report for work but doesn’t/don’t explicitly define what the description entails such as completed tasks however Team BHP discloses
a service delivery name, a contact identifier, a service identifier, a date, and a quantity of service, wherein the service delivery name is a name of a service delivery instance that represents a service that is delivered to a client, the service identifier identifies a service, the contact identifier identifies a person that is in relation to the service, the date includes a date at which the service is delivered, and the quantity of service is a value that indicates the quantity of service that is delivered at the date [see at least [pg 5 and pg 8] multiple of each item including service delivery name (“”DISTILLED WATER”), a contact identifier (“NIRMAL RUBBER IND”), a service identifier (“0005”), a date (“10-06-2010”), and a quantity of service (“1.000”) ];
generating a report related to delivery of services for a company [see at least [pg 5 and pg 8] for a report (bill) of delivery services for a business].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittle with Team BHP to include the limitation(s) above as disclosed by Team BHP.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) and this which may help in the college admissions process by providing a means to determine skillsets learned [see at least Team BHP [pg 5 and pg 8] ].
.

Claim(s) 2-5, 8-9, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Team BHP as applied to claim(s) 1 above and further in view of Sutherland (US 2003/0028551 A1).

Regarding claim 2 and 11, modified Bittle teaches the method of claim 1,
and Bittle teaches wherein the service delivery instance is a record [see at least [0033] “Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”].

Modified Bittle teaches related tables (objects, see Figs. 7, 8, and 12 and [0033] ) but doesn’t/don’t explicitly teach/explain how those objects are related as claimed, however Sutherland discloses
a record in a service delivery database object of the program management datastore [see at least [0011] “a method for retrieving target objects stored in a relational database”; [0004] “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Sutherland and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 12, modified Bittle teaches the method of claim 2, as well as the service identifier identifies data
and Bittle teaches wherein the contact identifier identifies a first record of a contact database object in the program management datastore in the program management datastore [see at least Fig. 8 and [0018] contact identifier “The contact person enters indentifying information including his name, the organization name and his email address. The email address must match email address 73 (FIG. 7).”;].


an identifier identifies a second record of a service database object and wherein the service delivery database object has a lookup relationship to the contact database object and to the service database object [see at least Figs 1A-2B and [0027, 0030-0031, 0033, 0011] “levels of relationships between object classes” such as “the collection of source objects having many-to-many relationships with the target objects”; [0004] “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. This requires 1+100+1000 or 1,101 database queries, and would be a performance hindrance to the application.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Sutherland and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Regarding claim 4 and 13, modified Bittle teaches the method of claim 1, wherein the field values of the records are first field values of the first records, and the method further comprises:
receiving, from the computing device of the customer system, a program identifier that identifies a program of which progress is to be monitored, the contact identifier, and a first date that represents a date at which participant in the program starts; and
storing the program identifier, the contact identifier, and the first date as second field values of one or more second records of second database objects in the program management datastore to form a program engagement instance [see at least [0033] program identifier (data showing clicking of button 232), contact identifier (organization name), a first date (time started) “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. 

Regarding claim 5 and 14, modified Bittle teaches the method of claim 4 further comprising: receiving a stage value associated with the program engagement instance, wherein the stage value indicates progress in the program [see at least Bittle “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”].

Regarding claim 8 and 17, modified Bittle teaches the method of claim 7 further comprising: generating, based at least in part on the program engagement instance, a second report related to engagement of one or more persons in the program [see at least Bittle Fig. 14 and [0024] “Here the user can view shortened Summary chart 141 that Succinctly displays hours of community service completed for specific organizations. Verification information is also displayed.”].

Regarding claim 9 and 18, modified Bittle teaches the method of claim 4 as well as the program engagement instance.

Modified Bittle doesn’t/don’t explicitly teach/explain but Sutherland discloses wherein data is a record in a program engagement database object [see at least Figs 1A-2B and [0027, 0030-0031, 0033, 0011] “levels of relationships between object classes” such as “the collection of source objects having many-to-many relationships with the target objects”; [0004] “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. This requires 1+100+1000 or 1,101 database queries, and would be a performance hindrance to the application.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Sutherland and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the ..

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Team BHP and Sutherland as applied to claim(s) 4 above and further in view of Olds et al. (US 2020/0043055 A1).

Regarding claim 6 and 15, modified Bittle teaches the method of claim 4.

Modified Bittle doesn’t/don’t explicitly teach but Olds discloses further comprising: receiving a second date associated with the program engagement instance, wherein the second date indicates a date at which an application for participation in the program is received [see at least [0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers; [0047] receive volunteer’s response to request and “The outcome record may further include … time of day sent , day of the week sent , and / or other suitable information .”; [0054] “The campaign record 400 includes … supporters 102 , donors 103 , other leads , and the like ) , and any suitable metadata 410 ( e.g., creation date ).”; [0059] “In the example , each person record may correspond to a respective individual … and any suitable metadata 510 ( e.g. , date joined , dates contributed , and the like )”].
the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Regarding claim 7 and 16, modified Bittle teaches the method of claim 4 further comprising: receiving a third data associated with the program engagement instance, wherein the third data indicates data at which the client ends the program [see at least Bittle Fig. 7 and [0017] since the program is to ensure credit for volunteering and validation does that then validation is the end of the program when a user decides to stop volunteering “The user will then enter the number of hours completed for each organization as appropriate. He will also enter identifying information for each organization.”].

Modified Bittle teaches ending of program but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as volunteer metadata including dates, Olds discloses
 a third date associated with data, wherein the third date indicates data [see at least [0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624